Name: Council Decision (EU) 2015/214 of 10 February 2015 endorsing the Shift2Rail Master Plan
 Type: Decision
 Subject Matter: research and intellectual property;  mechanical engineering;  land transport;  EU institutions and European civil service
 Date Published: 2015-02-12

 12.2.2015 EN Official Journal of the European Union L 36/7 COUNCIL DECISION (EU) 2015/214 of 10 February 2015 endorsing the Shift2Rail Master Plan THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EU) No 642/2014 of 16 June 2014 establishing the Shift2Rail Joint Undertaking, and in particular Article 1(4) of Annex I thereto (1), Having regard to the proposal from the European Commission, Whereas: (1) The Shift2Rail Master Plan should be established and developed by the Shift2Rail Joint Undertaking, in consultation with the European Railway Agency and the European Rail Research Advisory Council (ERRAC) Technology Platform, to drive innovation in the rail sector in the long term. (2) The Shift2Rail Master Plan should identify the key priorities and the essential operational and technological innovations required from all stakeholders to achieve the objectives of the Shift2Rail Joint Undertaking outlined in Regulation (EU) No 642/2014. (3) The Shift2Rail Master Plan should be performance driven and structured around a limited number of key thematic areas or Innovation Programmes as identified in Annex I to Regulation (EU) No 642/2014. (4) The version of the Shift2Rail Master Plan approved by the Governing Board on 24 September 2014 and integrating major contributions from relevant stakeholders, constitutes the basis for the call for associated members launched by the Commission on 6 October 2014 in accordance with Annex I to Regulation (EU) No 642/2014 and the basis for establishing the Shift2Rail Joint Undertaking's work plan, HAS ADOPTED THIS DECISION: Sole Article The Shift2Rail strategic Master Plan is hereby endorsed. Done at Brussels, 10 February 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 177, 17.6.2014, p. 9.